Citation Nr: 0119083	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  99-18 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from April 1966 to April 
1968.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.  PTSD is currently manifested by symptoms that include 
nightmares, poor sleep, intrusive thoughts, feelings of 
guilt, emotional volatility, anger, anxiety, impaired 
concentration, depression, and suicidal ideation.

2.  The medical records show that the severity or intensity 
of the appellant's PTSD symptoms is not constant, but rather 
varies from month-to-month.

3.  The appellant was diagnosed with moderate PTSD on VA 
examination in July 1998 and, more recently, severe PTSD on 
VA treatment summary dated April 2001, with a poor prognosis 
despite regular psychiatric treatment and medication


CONCLUSION OF LAW

The schedular criteria for a 50 percent disability 
evaluation, but no higher, for service-connected PTSD are 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000);Veterans 
Claims Assistance Act of 2000, Pub.L. No. 106-475, §  4, 114 
Stat. 2096,___(2000)(to be codified at 38 U.S.C.A. § 5107); 
38 C.F.R. § 3.321, Part 4, Diagnostic Code 9411 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the 30 percent evaluation 
assigned his service-connected PTSD does not reflect 
adequately the severity of his symptomatology.  He asserts 
that the evaluation should be increased based on worsening 
symptoms.

This claim arises from the appellant's application for 
increased compensation and there is no issue as to 
substantial completeness of the application.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096 (2000) (to be codified at 38 U.S.C. 
§ 5102).  VA has also secured all VA medical records that the 
appellant has indicated are pertinent to his claim, and VA 
has satisfied its duty with respect to such records and with 
receipt of sufficient information to proceed.  VA's duty to 
assist the claimant in this regard accordingly has been 
satisfied.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b) and (c)).  In addition, the 
appellant has been advised of the evidence that would be 
necessary for him to substantiate his claim, by means of the 
Statement of the Case and Supplemental Statements of the Case 
that have been issued during the appellate process.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified at 
38 U.S.C. § 5103(a)).  The requirements set forth in the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, (2000), with regard to notice and development 
of the claims, have been satisfied.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (2000).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2000).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by VARO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

Service connection for PTSD was granted in December 1990, 
with the assignment of a 30 percent rating under diagnostic 
code 9411.

The Board notes that, on November 7, 1996, new regulatory 
provisions regarding psychiatric disability became effective.  
The new schedular criteria provide a 100 percent disability 
evaluation where there is objective evidence of total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability evaluation is provided where there is 
objective evidence of occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability evaluation is provided where there is 
objective evidence of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 30 percent evaluation is provided where there is objective 
evidence of occupational and social impairment with decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  See 38 C.F.R. 
§ 4.133 (formerly § 4.132), Diagnostic Code 9411 (1997) (as 
revised, effective November 7, 1996 ).

The Schedule directs that in evaluating the severity of 
mental disorders under the diagnostic criteria consideration 
should be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (2000).

A review of the record shows that the appellant reported, on 
VA psychiatric examination in July 1998, that he has 
depression, feelings of hopelessness, suicidal thoughts, 
sleep problems, coping difficulty, and increased volatility 
towards his wife.  Specifically, he indicated that there were 
arguments and that he was becoming violent with her.  He 
further reported that he avoids crowds and that he less 
frequently engages in old activities (fishing and hunting).  
By history, he was married three times and divorced twice.  
He reported that he had three children and that he felt close 
to his family, but he denied any close friends and stated 
that he worked in a factory in maintenance for the past 30 
years.  On mental status examination, he appeared slightly 
older than his stated age and poorly groomed, with down-cast 
eye contact and hyper-startle response.  His affect was 
moderately to severely depressed, restricted, mildly 
irritable, and apathetic.  He was tearful at one point.  His 
speech was decreased, clear, and brief.  He was alert and 
oriented times four.  Attention and concentration were mild 
to moderately impaired.  Insight was fair.  Judgment was 
grossly intact.  Moderate PTSD was diagnosed and a Global 
Assessment of Functioning Scale (GAF) score of 55 to 65 was 
estimated.

VA progress notes dated February 1998 to April 2001 show PTSD 
symptoms similar to those reported on VA examination in July 
1998.  We note that, in July 1998, a day before his VA 
psychiatric examination, he took his wife by the hair and 
slammed her head against a wall as his 5 year old son 
watched.  In September 1998, the appellant reported that he 
had not had another violent outburst since July and indicated 
that he had been working a lot of overtime.  The progress 
notes reflect discussion on anger management techniques and 
the appellant's continued sleep problems and avoidance of 
public places (restaurants) along with the adverse effect on 
his marital relationship.  In December 1998, the appellant 
reported increased tensions at home because of his 
"unreliability."  It was noted that he has difficulty with 
instruction, which causes him problems both at work and home.  
Judgment was described as poor and thinking as impaired.  
Also, he was observed to lack motivation to attend to 
activities of daily living, having gone several days without 
bathing or changing his clothes.  A couple weeks later, in 
December 1998, the appellant reported increased depression 
and nerves, along with suicidal ideation and continued 
feelings of anger, which he tries to control.  He complained 
of poor sleep, nightmares, and irritability.  The appellant 
became tearful during the session.  In March 1999, worsening 
PTSD-symptoms were noted.  The appellant appeared very 
anxious with an exaggerated startle response.  He continued 
to struggle with poor sleep, nightmares, depression, and 
anger management.  In May 1999, the appellant reported that 
he and his wife were resolving conflicts better, but that on 
at least two occasions his anger erupted so quickly he broke 
into a verbal outburst.

An April 2001 VA PTSD treatment summary reflects that the 
appellant has "severe symptoms of PTSD with severe 
nightmares, difficulty sleeping, intrusive thoughts of combat 
and feelings of guilt."  It was noted that he has outbursts 
of anger and rage that "significantly interfere with his 
marital relationship" and that he has been "physically 
aggressive in the past."  It was further noted that, while 
the appellant has been employed, he had significant 
difficulty maintaining his employment due to anger, extreme 
anxiety, emotional breakdowns, mood changes, and impaired 
concentration.  The appellant also experienced symptoms of 
depression and suicidal ideation.  The appellant reportedly 
attends treatment regularly and is prescribed psychotropic 
medication, but his symptoms have not improved and his 
prognosis was deemed poor.

The appellant and his wife testified at a hearing in May 2001 
that his symptoms had worsened in the last two years and VA 
progress notes dated February 1998 to April 2001 corroborate 
this testimony.  We note that the appellant testified that 
his PTSD symptoms caused him difficulty at work although he 
has had no disciplinary problems in the 30 years he has 
worked at this factory in maintenance.  He also testified 
that he has two sons, in addition the one son from his 
current marriage, who live locally, but he rarely visits.

The Board finds that the evidence is fairly evenly balanced 
in this case.  While the appellant has maintained 
longstanding employment with one employer and a marriage over 
the last 12 years, the medical record along with May 2001 
testimony of the appellant and his wife show that this has 
been extremely difficult because of the his PTSD symptoms.  
His PTSD symptoms include nightmares, poor sleep, intrusive 
thoughts, feelings of guilt, emotional volatility, anger, 
anxiety, impaired concentration, depression, and suicidal 
ideation.  The treatment records show that the severity or 
intensity of these symptoms is not a constant, but rather 
vary from month-to-month.  As such, it is not surprising that 
the appellant was diagnosed with moderate PTSD on VA 
examination in July 1998 and, more recently, severe PTSD on 
VA treatment summary dated April 2001 with a poor prognosis, 
despite regular psychiatric treatment and medication.  For 
the reasons discussed above, the evidence in this case is 
roughly in equipoise so as to allow for application of the 
benefit of the doubt rule as required by VA regulations.  
38 C.F.R. §§ 3.102, 4.3.  Therefore, a 50 percent disability 
evaluation for PTSD is warranted.

However, the Board finds that the appellant's description of 
his symptoms along with the psychiatric findings of record do 
not more nearly approximate the criteria for a 70 percent or 
higher evaluation as contemplated by the schedule.  See 
38 C.F.R. § 4.7, 4.126, 4.130, Diagnostic Code 9411.  Under 
the 70 percent criteria, the appellant would have to show 
occupational and social impairment with deficiencies in most 
areas, such as, work, school, family relations, judgment, 
thinking or mood due to symptoms such as suicidal ideation, 
obsessional rituals, illogical or obscure speech, near 
continuous panic, depression, spatial disorientation, and 
neglect of personal hygiene and appearance.  Although the 
appellant has some of these symptoms, the Board finds that 
the frequency, severity, and duration of these symptoms in 
the context of the whole record does not satisfy the criteria 
for a 70 percent disability rating or higher.  Specifically, 
we note that the appellant has had longstanding employment 
with a single employer and no disciplinary problems at work, 
which suggests that he is able to work independently, 
appropriately, and effectively, notwithstanding occasions in 
which he has outbursts of anger.  He also has been married to 
his current wife for 12 years, which suggests that he is not 
unable to establish and maintain effective relationships, 
even though PTSD symptoms cause turbulent times in their 
relationship.  For the reasons discussed above, the benefit 
of the doubt rule is not for application in this matter as 
the preponderance of the evidence is against the assignment 
of a 70 percent or higher disability evaluation.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The appellant has submitted no evidence 
showing that his service-connected PTSD has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

A 50 percent disability evaluation for PTSD is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

